DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to add limitations not previously considered.  Amended and new grounds of rejection are below set forth addressing the new and amended claims.  Support for the new limitations is found in the original filing.  No new matter is presented.
The remarks and declaration/affidavit filed 2/17/2022 are not persuasive to overcome the rejections below set forth.  No additional/new prior art is cited.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022  has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/23/2021 and 10/5/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al (US 2016/0032214) published 2/4/2016 (over one year prior to the effective filing date of the instant application).  
Regarding Claims 1-14:

Shinoda discloses a lubricating oil composition hydraulic oil for construction machines, industrial machines, windmills, machine tools, turbines shock absorbers and the like [0001][0077] (i.e. suitable for hydraulic equipment which is equipped with at least one of a wet type brake and a wet type clutch and which is selected from construction machinery, industrial machinery, power generator) the composition solves the problems relating to increasingly high pressure in hydraulic equipment [0004] 
Shinoda discloses the composition comprising a base oil [0010] a poly acrylate and a phosphorus compound [0010] a sulfur compound [0043] an amine salt of a phosphate [0049-0051](meeting the limitations of claims 8-9)  another sulfur compound [0057] as well as other additives such as antioxidants, oiliness agents and dispersants and rust inhibitors [0063]  
The dispersants include succinimides and are used in amounts of 0.01 to 1 mass % or 0.05 to 0. 5 mass % [0065-0069] 
The antioxidants include phenolic and amine antioxidants [0071] which are preferably used combination in amounts of from 0.05 to 2 mas % or 0.1 mass % to 1 mass % [0071, 0073] 
The static coefficient of friction at 1000 cycles was measured by SAE No. 2 friction test per JCMAS P047 [0087] (i.e. as in claim 1)
Table 2 shows embodiments which meet the claim limitations as more fully below set forth:

    PNG
    media_image1.png
    632
    775
    media_image1.png
    Greyscale

Teaching the succinimide within the claimed range (i.e. 0.1 to 0.6 mass) in an amount of 0.1 mass % and the base oil in an amount meeting the claimed range of 75-98 wt.% - i.e. claim 14 

    PNG
    media_image2.png
    525
    756
    media_image2.png
    Greyscale

Teaching the phenol of 0.6 within the claimed range and the amine antioxidant of 0.2 within the claimed ranges (including new claim 14) and coefficient of friction such as 0.107, 0.126 within the range of claims 1 and 11.

    PNG
    media_image3.png
    99
    482
    media_image3.png
    Greyscale

The succinimide is a poly butenyl succinimide or a poly isobutenyl succinimide (See P8 Col 2 of reference) meeting the limitations of claims 12- 13. 

    PNG
    media_image4.png
    186
    508
    media_image4.png
    Greyscale

Meeting the claimed phosphate of claims 12-13

    PNG
    media_image5.png
    88
    489
    media_image5.png
    Greyscale

Meeting the claimed antioxidants of claims 12-13

    PNG
    media_image6.png
    358
    509
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    189
    528
    media_image7.png
    Greyscale

Meeting the Group 2 or 3 mineral oil based on sulfur content and VI of claims 12-13.
The phosphate amine is used in range of 0.005 to 0. 5 mass % [0056] (overlapping the claimed range of 0.5 to 0.9 mass % of the instant claims including new claim 14).
(Possessing the claimed static friction co-efficient after 1,000 cycles in conformity with SAE No. 2 test JCMAS P 047 2004 from 0.1 to 0.162 of claim 1 and claim 11)
(oiliness agent Dispersant 1 and 2 are a succinimide additive (P8 last two lines first column and second column first several lines) 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
No ZDDP is used. 
0.2 amine + 0.6 phenol + 0.1succinimide =0.9 grams total (100 pbw = 100 %) 0.1/0.9=0.11 pbw or 11 % succinmide in the composition of amine based antioxidant and phenol based antioxidant meeting the limitations of claim 3)
0.2/0.6=0.3 or 1/3 which meets the limitation for 1/6 or more or ½ or less of claim 4 and 14.
0.2 amine meets the limitation of claim 5 for 0.01 to 1 mass % and claim 14
0.6 meeting the limitation of claims 6 for 0.25 to 6 mass % phenol and claim 14.
0.1 succinimide meets the limitation of claims 7 and 14
Phosphate amine salt meets the limitations of claims 8-9
No ZDDP.
Shinoda discloses a lubricating oil composition hydraulic oil for construction machines, industrial machines, windmills, machine tools, turbines shock absorbers and the like [0001][0077]  Since the reference teaches the exact composition it is necessarily suitable for hydraulic equipment which is equipped with at least one of a wet type brake and a wet type clutch and which is selected from construction machinery, industrial machinery, power generator (while the reference In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
For example:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) 
Regarding the new limitation for

    PNG
    media_image8.png
    338
    894
    media_image8.png
    Greyscale

The cited reference teaches two poly methyl methacrylates (PMA) each having the claimed weight average molecular weight in ranges used in combination which fall within the instantly claimed ranges as follows:




    PNG
    media_image9.png
    283
    593
    media_image9.png
    Greyscale

Example 1 of the reference teaches the claimed base oil (A) of claim 1, the claimed amine (B1) and phenolic antioxidant (B2) of claim 1, the claimed succinimide (C) of claim 1 the claimed VI improver of polymethacrylate weight average 37000 and flow point depressant polymethacrylate weight average of 69000 where the 37000 mass is in an amount of 3 % (the example is slightly outside the claimed range but in an amount which renders obvious the claimed range) and the 69000 molecular mass within the claimed range of claim 1.  
The polymethacrylate is the preferred polyacrylate [0035] and is used in ranges of from 0.1 to 20 mass % or 0.2 to 15 mass % or in a sufficient amount to improve viscosity index, shear stability etc. [0037]   Two or more polymethacrylates may be used and the preferred average molecular weight range is 20,000 to 75,000 [034-0037]  (overlapping the claimed mass % range for the PMA of 37,000 combined with the PMA of 69000)
The example 1 also meets the limitations for the range of static coefficient of friction after 1000 cycles SAE No.2 JCMAS etc. of claim 1.
Example 1 differs from the instant claims ONLY in the amount of one of the polymethacrylates (claimed 0.001 to 2 % mass vs. 3 % in the reference example 1).

    PNG
    media_image10.png
    593
    870
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    535
    887
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    53
    606
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    51
    560
    media_image13.png
    Greyscale

Response to Arguments
Applicant's arguments/remarks and affidavit/declaration filed 2/17/2022 have been fully considered but they are not persuasive. 
Amended grounds of rejection are above set forth under section 103 as obviousness addressing the amended and new claim limitations.  
Applicant argues the amended claim limitations are not taught by the cited reference and that unexpected and superior results overcome the examiner’s showing of obviousness.  This is not persuasive.
As above set forth the cited reference expressly teaches each and every compositional component including the claimed polymethacrylates with the claimed weight average molecular mass used in combination.  The reference has an example using one in the claimed amount and the other at 3 % (vs instant range of 2 %) but teaches generally ranges which overlap thereby rendering same obvious as more fully above set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The example showing 3 wt.% of the PMA is sufficiently close in and of itself as to render the claims obvious.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (emphasis added by examiner)  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (emphasis added by examiner)  See MPEP 2144.05  The reference teaches each and every component of the claimed composition and species thereof in amounts which meet and or only slightly differ from the claimed ranges and teaches sludge reduction etc.  As such the examiner maintains the 
Since the reference teaches the claimed composition it will necessarily possess the argued performance attributes.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Applicant argues unexpected and superior results of preventing sludge formation in working pressure of 30 MPa or higher.  Shinoda recognizes pressure in hydraulic systems has become high which can cause sludge increase [0004, 0007] and teaches the composition of Shinoda solves these problems, reduces sludge and improves wear resistance [0008]  [0025][0040][0077] [0088][0092]   The examiner maintains the reduction of sludge at high pressure is not unexpected.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989)
While applicant compares example 4 of the reference via an additional experiment data (example 1 of the reference is closer to the claimed composition) this is not exact as the additional experiment appears to add an acidic phosphate amine salt in 0.01 not in example 4.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971)  Notwithstanding same, the reference is not limited to the examples but is good for all it teaches.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
The examiner notes that the claims having been drafted as comprising (See MPEP 2111 where “comprising” is open language) permitting the presence of additional VI improvers in any amount which applicant argues distinguishes the claimed invention from the additional experiment.  This argument is therefore not commensurate with the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977)  The examiner maintains that the prior art teaches with sufficient specificity the claimed invention and the data presented is insufficient to overcome same.
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action as well as IDS’s submitted by applicant.  For example:
JP5503066 discloses a hydraulic fluid composition excellent in oxidation stability and performance under high pressure and can be used for a long time (P2 L1-20) for a power transmission, force control system such as hydraulic equipment and devices with sliding portions (P2 L2-4)  The hydraulic equipment uses operating pressures such as 30 MPa or more (P2 L5-10)  The lubricating composition comprising a base oil, a succinimide, a phenol antioxidant The composition comprises a base oil, and 0.01 to 5 wt.% amine antioxidant and 0.01 to 5 wt.% phenol antioxidant in ratio of `1:9 to 1:1 (P2 translation 5th par.-7th par. )  
No ZDDP is present P2 translation about a third page down) 

    PNG
    media_image14.png
    416
    1121
    media_image14.png
    Greyscale

The composition is for use in construction machinery, industrial machinery, sluices and hydraulic power generators IP2 third to last par.) The examples below meet the limitations of claims 1-7:

    PNG
    media_image15.png
    939
    863
    media_image15.png
    Greyscale

JP 11-323365 discloses a hydraulic oil with excellent stability against oxidation and extreme pressure and sludge inhibiting under high temp and high pressure of a piston pump in a machine.  The composition comprises a base oil, 0.01 to 1 mass % alkenyl succinimide or derivative, 0.1 to 5 mass % phosphoric ester, 0.05 to 0.5 mass % alkylated diphenylamine and 0.0t to 0.5 mass % hindered phenol (Abstract) and claim 1 of reference. The composition is for use in various hydraulic devices (P3 translation [0032-0033] 
EP 0867498A as recited on IDS teaches the claimed composition with a paraffinic mineral oil comprising the claimed additive species in ranges which meet the claimed ranges suitable for transmissions etc. (hydraulic fluid) having the claimed SAE No 2 text friction ranges such as 0.129, etc.:  For example see table 2

    PNG
    media_image16.png
    800
    978
    media_image16.png
    Greyscale

The composition is used in hydraulic mechanisms (P2 L1-10) NO zinc is required.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759